Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-8, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a surface away” as recited in lines 4 and 5 of claim 2 is still unclear as to which surface it is referring to since it is not clear which surface of the base substrate it is referring since there are two surfaces of the base substrate that are both away from the base substrate. There are insufficient antecedent basis for these limitation in the claim.
With regards to claim 7 it is not clear the structural relationship between the gate insulating layer and the buffer layer. It appears claim 7 meant to state the intermediate layer comprising a buffer layer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the original specification have support for the limitation that the intermediate layer comprising a buffer layer, there is no support for the limitation “the gate insulating layer comprising a buffer layer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Matsukizono et al., US 2009/0261355.
Regarding claim 1, Matsukizono teaches (fig. 1 and related text) a thin-film transistor structure comprising [0025]: a base substrate (10); and a thin film transistor (fig. 1) on the base substrate, wherein the thin film transistor comprises an active layer (17) and a source/drain electrode (16a/16b, note the claim does mention source/drain region) on a side, facing towards the base substrate (10), of the active 
Regarding claim 2, as best the examiner is able to ascertain the claimed invention Matsukizono teaches an intermediate layer (13a/11) between the active layer (17) and the base substrate (10) and having a groove (region of 13a where 16a/16b are formed, note in the final structure the groove is filled with source/drain) on a side, facing towards the active layer, of the intermediate layer, wherein the source/drain electrode is located in the groove, and wherein a surface away from the base substrate of the source/drain electrode (16a/16b) is flush with a surface away from the base substrate of the active layer contacting the intermediate layer (fig. 1).  
Regarding claim 5, Matsukizono teaches a conductive portion (19a/19b) in the opening, wherein the conductive portion is in contact with the protrusion and the edge portion (fig. 1).  
Regarding claim 6, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 7, as bets the examiner is able to ascertain the claimed invention Matsukizono teaches the intermediate layer comprises a buffer layer (11).  
Regarding claim 8, as best the examiner is able to ascertain the claimed invention the intermediate layer comprises an insulating layer (13a/11), and wherein the thin film transistor further comprises a gate electrode (14) located on a side, facing towards the base substrate (10), of the intermediate layer (13a/11).  

Regarding claim 17, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Regarding claim 18, Matsukizono teaches the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono.
Regarding claim 3, Matsukizono does not explicitly teach a depth of the groove is in a range from 4000 angstroms to 6000 angstroms.
Parameters such as depth of a groove in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the depth of the groove or thickness of the source/drain electrode as 
Regarding claim 16, as best the examiner is able to ascertain the claimed invention Matsukizono substantially teaches the entire claimed structure of claim 3 above including the thin-film transistor further comprises a gate electrode (14) on a side, away from the base substrate (10), of the active layer (17) and a gate insulating layer (13b) between the gate electrode (14) and the active layer (17).  
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono in view of Qui et al., US 2017/0016930.
 Regarding claim 9, Matsukizono teaches the source/drain electrode comprise a first source/drain electrode (16a) and a second source/drain electrode (16b), wherein the conductive portion comprises a first conductive portion (19a) connected to the first source/drain electrode (16a) and a second conductive portion (19b) connected to the second source/drain electrode (16b).
Matsukizono does not explicitly teach the first conductive portion functions as an anode of an OLED light- emitting device.
Qui teaches (fig. 14 and related) the first conductive portion (111’) functions as an anode of an OLED light- emitting device [0111] in order to increase integration level of the sensor on the display (abstract).
Matsukizono and Qui are analogous art because they both are directed to thin film transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Matsukizono with the specified features of Qui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Matsukizono to include the anode as taught by Qui in order to in order to increase integration level of the sensor on the display (abstract).

Qui teaches (figs. 1-2 and related text) an array substrate comprises a thin-film transistor structure [0064].
Matsukizono and Qui are analogous art because they both are directed to thin film transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Matsukizono with the specified features of Qui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Matsukizono to include an array substrate as taught by Qui in order to in order to increase integration level of the sensor on the display (abstract).
Regarding claim 19, as best the examiner is able to ascertain the claimed invention Matsukizono as modified by Qui teaches array substrate comprises a thin-film transistor structure according to claim 2 (figs. 1-2 and related text Qui). 
Regarding claim 20, as best the examiner is able to ascertain the claimed invention Matsukizono as modified by Qui teaches an array substrate comprises a thin-film transistor structure according to claim 3 (figs. 1-2 and related text Qui).
Response to Arguments
Applicant's arguments filed 05/07/21 have been fully considered but they are not persuasive. Applicant argues that since 16a and 16b are parts of the semiconductor layer 16 and since components 20a and 20b are different components from 16a and 16b cannot be characterized as source/drain electrodes. This argument is unpersuasive, because in the art of transistor devices the term source/drain regions/electrodes is interchangeably used. Furthermore amended claim 1 or previous claim 4 only requires that the source/drain electrodes 16a/16b be formed on a side facing towards the base substrate 10 and source/drain electrode has a protrusion from an edge portion of 16 in a direction . 
 
Conclusion
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811